Citation Nr: 1421781	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-09 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under 10 U.S.C.A. Chapter 1606 or 1607.


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from September 2007 to May 2008.  The Veteran had additional service in the Air Force Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.


FINDING OF FACT

The Department of Defense (DoD) has determined that the Veteran's eligibility to receive Chapter 1606 or Chapter 1607 education benefits ceased on July 15, 2010, as he went inactive ready reserve (IRR) prior to the completion of his full six year Air Force Reserve enlistment obligation.


CONCLUSION OF LAW

The criteria are not met for entitlement to educational assistance under Chapter 1606 or Chapter 1607.  10 U.S.C.A. §§ 16162, 16163 (West 2002); 38 C.F.R. § 21.7540.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the Veteran in substantiating this claim, and as the law and not the facts are dispositive, the provisions regarding notice and development do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Educational benefits are available to a member of the Selected Reserve under Chapter 1606 when the memeber enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least six years from the date of enlistment, reenlistment, or extension.  The Reserve components decide who is eligible for the program and VA makes the payments for the program.  VA regulations provide that a determination of an individual's eligibility for Chapter 1606 benefits is to be made by the Armed Forces.  10 U.S.C.A. § 16132 (West 2002 & Supp. 2013); 38 C.F.R. § 21.7540(a) (2013).

Chapter 1607 provides educational assistance for members of a reserve component on or after September 11, 2001, who served on active duty in support of a contingency operation for 90 consecutive days or more or performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  Each member who becomes entitled to educational assistance shall be given a statement in writing prior to release from active service.  10 U.S.C.A. § 16163 (West 2002 & Supp. 2013).

DoD data records show that the Veteran originally enlisted in the Air Force reserves on June 16, 2003.  His reserve obligation was for a period of six years.  On July 15, 2010, the Veteran went on IRR.  DoD has determined that as the Veteran went IRR before discharge, he was not eligible to receive Chapter 1606 or 1607 education benefits following his change in status to IRR.  The determination of an individual's eligibility for Chapter 1606 benefits is to be made by the Armed Forces.  10 U.S.C.A. § 16132 (West 2002 & Supp. 2013); 38 C.F.R. § 21.7540(a) (2013).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2013), Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies with the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  If the Veteran feels that the certification of his service from the service department is incorrect, he should request review of that determination from the service department.  VA is currently bound by the reported certification from the service department that the Veteran is not eligible for the benefit sought.  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  

There is no indication that further development or an additional request for service department verification would substantiate the Veteran's claim. Therefore, the issue is denied because it lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to educational assistance under 10 U.S.C.A. Chapter 1606 or 1607 is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


